DETAILED ACTION


Response to Argument
1.         Continued Examination Under 37 CFR 1.114:
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 07/20/2021 has been entered.    

                 Applicant's arguments filed 07/20/2021 have been fully considered but they are moot. The applicant argues that based on the Patent Board decision that confirmed the examiner, the subject matter of “using trigonometric analysis of positional differences of the feature in the image from the first camera element and the second camera element” that was identified by the board as not in the scope of the claim language, is now amended in the independent claims 1, 13 and 19 (new claim) to overcome the references. The examiner adds Nielsen (US 20120069178 A1) to meet the amended limitations. The new claims 19 – 20 are substantially the same as the amended claim 13 and claim 14 and rejected under the same rational.
                The examiner also notifies the applicant per MPEP of the differences noticed based on the specification supporting the claim language and the prior art that may help expedite the prosecution, based on further amendments.  The amended claim language as being claimed for the use of trigonometric analysis used in feature recognition in stereoscopic images for finding the distance from the camera to an object is well known as triangulation and also relies on known distance between the two cameras and the angle of each camera toward the ground. The examiner particularly has met the claim limitations with Nielsen (US 20120069178 A1) so that the utilization of triangulation includes the stereo-optical ground tracker that tracks marking on the ground and the stereo cameras are installed on the ground tracker so that the distance from the ground tracker to the ground surface marking is calculated. However, the specification [0144 – 146] using Fig 8A and Fig 8B, besides using the known distance D between the two cameras also uses specific parameters such as dR and dL as noted in Fig 8A, and Fig 8B. Steps 850 - 870. In steps 860 - 870 “Determine distance in pixels for dL and dR, then by using known values for D, Y and the angle as well as values for dL and dR to determine distance m from the ground feature(s) 830 to ground tracking apparatus 800”. These specific features in light of the specification are interpreted as more limited than the prior art of the record, but the claim language as claimed has much broader scope and as noted fully met.



Claim Rejections - 35 USC § 103
        The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole 

2.	Claims 1 – 20 rejected under 35 U.S.C. 103 as being un-patentable over Olsson et al., hereinafter Olson-Chapman (US 20140313321 A1) in view of Olsson et al., hereinafter Olson-Merewether (US 20130127470 A1) and in view of Nielsen et al., hereinafter Nielsen (US 20120069178 A1).

          Regarding claim 1, Olson-Chapman discloses “A buried utility locator, comprising: [0047, 49], and Fingers 23, 24, 28, 29.
              a dodecahedral antenna array comprising twelve antenna coils; electronics coupled to an output of the dodecahedral antenna array for determining positional information associated with a buried utility based on signals received from the twelve antenna coils and storing the determined positional information in a non-transitory memory; and 
             {[0053] discloses “one or more magnetic field antennas, which may be omnidirectional antenna arrays, a buried object detection module in the housing and electrically coupled to the one or more magnetic field antennas for determining the relative position and orientation of a buried object based on magnetic field signals emitted from the buried object”, and [0070] discloses as cited “The buried object locator may further include an integration module configured to associate the buried object information with corresponding motion information and store the associated information in a memory},

                For the limitation of “a stereo-optical ground tracker, including; a first camera element {Fig 28, right camera 2862}; a second camera element offset in position relative to the first camera element {Fig 28, left camera 2864};; and a processing element coupled [0053] to an output from the first camera element and the second camera element, the processing element programmed to: receive an image from the first camera element and an image from the second camera element, wherein the first camera element image and the second camera element image are captured with the ground tracking apparatus at a first position; [0054, 111] detect a ground feature in both the image from the first camera element and the image from the second camera element; 
             {[0052-53] discloses processing stereo (two) camera images to configure a three-dimensional model, and tracking position data; (that is, two camera modules at the same time taking images at different positions facing the target), as cited in [0053] “a pair of camera modules disposed in the housing and a processing element disposed in the housing and configured to receive images and/or video streams from the camera modules and generate, based at least in part on the received images or video streams, location or tracking information associated with a movement of the housing, and [0054, 111] discloses the first height is the distance data (height) to a dot or target image}.

              determine, based on a position of the ground feature in the image from the first camera element and a position of the ground feature in the image from the second camera element, a height value of the ground tracker above the ground feature at the {[0054, 111] as noted already for height, and [0127] discloses the data may then be stored in local memory 2226 for later reference}.

                 Olson-Chapman discloses the magnetic omnidirectional antenna arrays, but Olson-Chapman does not specify a specific type as “a dodecahedral antenna array comprising twelve antenna coils”, however, Olson-Merewether teaches “a dodecahedral antenna array comprising twelve antenna coils” as cited in [0022,26,63].
  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Olson-Chapman as taught in Olson-Merewether to provide “a dodecahedral antenna array comprising twelve antenna coils”, because, Olson-Merewether [0047] teaches “a locating process for a dipole transmitter (sonde) configured with an embodiment of a dodecahedral antenna”, thus Olson- Chapman is enhanced by another type of magnetic (electromagnetic) antenna array that can detect a dipole transmitter (sonde) signal and find the buried utility. 

Olson-Chapman does not explicitly disclose “using trigonometric analysis of positional differences of the feature in the image from the first camera element and the second camera element”.
     Nielsen discloses determine, based on a position of the ground feature in the image from the first camera element and a position of the ground feature in the image from the second camera element “using trigonometric analysis of positional differences of the feature in the image from the first camera element and the second camera element”, a height value of the ground tracker above the ground feature at the first position.  Nielsen [0230, 232] discloses analogous art using images and triangulation (triangulation = uses trigonometric functions) and Fig 5A – Fig. 5B, [0271, 272, 292] discloses stereo vision using two camera to find the distance to the marked object surface (using triangulation = using trigonometric functions for distance measurement).
   It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Olson-Chapman as taught in Nielsen to provide “using trigonometric analysis of positional differences of the feature in the image from the first camera element and the second camera element”, for the purpose of using the trigonometric analysis that is well known as triangulation method used in feature recognition in stereoscopic images for finding the distance from the camera to an object and also relies on known distance between the two cameras and the angle of each camera toward the ground, wherein Nielsen particularly uses the triangulation that includes the stereo-optical ground tracker that tracks marking on the ground and the stereo cameras are installed on the ground tracker so that the distance from the ground tracker to the ground surface marking is calculated, which will enhance the Olson-Chapman who also calculates the distance by expediting the feature finding in the stereo images and the distance to the object.

                Regarding claim 2, Olson-Chapman further discloses “The locator of Claim 1, wherein the image from the first camera element and the image from the as noted in [0053] and illustrated in Fig 28-29.

                Regarding claim 3, Olson-Chapman further discloses “The locator of Claim 1, wherein the processing element is further programmed to: determine, based on one or both of the image from the first camera element and the image from the second camera element, the height value at the first position, and one or both of another image from the first camera element captured at a second position and another image from the second camera element captured at the second position, a change in position of the ground tracker relative to the first position; and store data [0127] associated with the change in position as a tracking parameter in the non- transitory memory”, 
                        These limitations were already met in claim 1 explanation by using the pair of stereoscopic cameras that require taking images at the same time and repeat taking images to create three-dimensional modeling and tracking the location as noted in [0053] and illustrated in Fig 28-29. Furthermore, [145] discloses steps in tracking (that is a first position to second position is tracked) and [0054, 111] discloses the first height is the distance data to a dot or target image, and as cited [0111] "and to simultaneously provide an ongoing stream of image capture", (that is, it provides continuous height (distance to ground target) calculation as used in position tracking.

Regarding claim 4, Olson-Chapman further discloses “The locator of Claim 3, wherein both of another image from the first camera element and another image from the second camera element are captured at the second position, and wherein the processing element is further programmed to: determine, based on a position of the ground feature in the another image from the first camera element and a position of the ground feature in the another image from the second camera element, a second height value corresponding to the height of the ground tracker above the ground feature at the second position; and store the second height value in the non-transitory memory”, already provided detailed information in claim 3 meeting these limitations.

                Regarding claim 5, Olson-Chapman further discloses “The locator of Claim 4, wherein the another image from the first camera element and the another image from the second camera element are captured at substantially the same time”, was already met in claim 1 explanation by using the pair of stereoscopic cameras that require taking images at the same time and repeat taking images to create three-dimensional modeling and tracking the location as noted in [0053] and illustrated in Fig 28-29.

                Regarding claim 6, Olson-Chapman further discloses “The locator of Claim 4, wherein the change in position is further based on the second height value”, further met by [0111, 113].

Regarding claim 7, it represents the same limitations of claim 4, but with a different antecedent basis.
              Regarding claim 8, it represents the same limitations noted in claims 3+4+6.

              Regarding claim 9, Olson-Chapman further discloses “The locator of Claim 8, wherein the data associated with the change of position includes a relative distance and/or direction between the first position and the second position”, in addition to base claims noted is met by [0070] detected  by surface tracking module as cited "analysis of light patterns associated with the surface, and generate motion information corresponding with the sensed motion" (that is, sensed motion for relative distance between the first position and the second position).    

               Regarding claim 10, Olson-Chapman further discloses “The locator of Claim 8, wherein the data associated with the change of position includes coordinates of the second position relative to the first position” met by the coordinates of the second position relative to the first position as cited in [0060] "The satellite position system may be a GPS system and the data may be position coordinate data or motion data".

               Regarding claim 11, Olson-Chapman further discloses “The locator of Claim 8, wherein the first image from the first camera element and the first image from the second camera element are captured at substantially the same time”, was already met in claim 1 explanation by using the pair of stereoscopic cameras that require taking as noted in [0053] and illustrated in Fig 28-29.

              Regarding claim 12, it represents the same limitations of claim 9, but with a different antecedent basis.

              Regarding claim 13, this independent claim is narrower than claim 1 by adding “a magnetic field antenna” for the type of antenna, however, “a magnetic field antenna” was already met in claim 1 by Olson-Chapman [0053]. On the other hand, claim 13 is broader than claim 1 by eliminating the “a dodecahedral antenna array comprising twelve antenna coils”, thus claim 13 also could have been rejected under 35 U.S.C. 102 as anticipated by Olson-Chapman. 

              Regarding claim 14, “The locator of Claim 13, wherein the antenna array comprises a dodecahedral antenna array including twelve or more antenna coils” was already noted in claim 1 and met by Olson-Merewether [0022, 26, 63].

              Regarding claim 15, “The locator of Claim 13, further comprising an omnidirectional antenna array positioned above the dodecahedral antenna array when the locator is in an upright orientation”, 
                      Olson-Merewether which was added in claim 1 for the limitation of “dodecahedral antenna array”, further discloses as illustrated in Fig 8  and cited in [0029] omnidirectional (6 coil) antenna at center is above dodecahedral antenna array at bottom”.  
    It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Olson-Chapman as taught in Olson-Merewether to provide “a dodecahedral antenna array comprising twelve antenna coils” and “provide different arrangements as shown in Fig 7 and 8, because, Olson-Merewether [0047] teaches “a locating process for a dipole transmitter (sonde) configured with an embodiment of a dodecahedral antenna”, thus Olson- Chapman is enhanced by another type of magnetic (electromagnetic) antenna array that can detect a dipole transmitter (sonde) signal and find the buried utility. Furthermore Olson-Merewether [0114] teaches “Alternatively, in other embodiments, one or more nodes may be used for other kinds of antennas, sensors, and/or circuitry”, thus the extra arrangements of antenna types and locations on the mast of the locator enhance the detection of the electromagnetic signal from the dipole transmitter (snode) based on the configuration that is most suitable to the location, the type of buried utility, the depth and other design requirements.


              Regarding claim 16, “The locator of Claim 15, wherein the omnidirectional antenna array includes three orthogonally oriented nested antenna coils”, 
                      Olson-Merewether which was added in claim 1 for the limitation of “dodecahedral antenna array”, further discloses as illustrated in Fig 7 and cited in [0028] three separate omnidirectional antenna coils orthogonally on a mast line nesting them together.
  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Olson-Chapman as taught in Olson-Merewether to provide “a dodecahedral antenna array comprising twelve antenna coils” and “provide different arrangements as shown in Fig 7 and 8, because, Olson-Merewether [0047] teaches “a locating process for a dipole transmitter (sonde) configured with an embodiment of a dodecahedral antenna”, thus Olson- Chapman is enhanced by another type of magnetic (electromagnetic) antenna array that can detect a dipole transmitter (sonde) signal and find the buried utility. Furthermore Olson-Merewether [0114] teaches “Alternatively, in other embodiments, one or more nodes may be used for other kinds of antennas, sensors, and/or circuitry”, thus the extra arrangements of antenna types and locations on the mast of the locator enhance the detection of the electromagnetic signal from the dipole transmitter (snode) based on the configuration that is most suitable to the location, the type of buried utility, the depth and other design requirements.


              Regarding claim 17, “The locator of Claim 15, wherein the omnidirectional antenna array and the dodecahedral antenna array are positioned below the stereo-optical ground tracker when the locator is in the upright orientation”, 
                      Olson-Merewether which was added in claim 1 for the limitation of “dodecahedral antenna array”, further discloses as illustrated in Fig 8  and cited in [0029] omnidirectional (6 coil) antenna at center is above dodecahedral antenna array at bottom”, and both are positioned below the screen as shown on top of tracker.  
  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Olson-Chapman as taught in Olson-Merewether to provide “a dodecahedral antenna array comprising twelve antenna coils” and “provide different arrangements as shown in Fig 7 and 8, because, Olson-Merewether [0047] teaches “a locating process for a dipole transmitter (sonde) configured with an embodiment of a dodecahedral antenna”, thus Olson- Chapman is enhanced by another type of magnetic (electromagnetic) antenna array that can detect a dipole transmitter (sonde) signal and find the buried utility. Furthermore Olson-Merewether [0114] teaches “Alternatively, in other embodiments, one or more nodes may be used for other kinds of antennas, sensors, and/or circuitry”, thus the extra arrangements of antenna types and locations on the mast of the locator enhance the detection of the electromagnetic signal from the dipole transmitter (snode) based on the configuration that is most suitable to the location, the type of buried utility, the depth and other design requirements. 

              Regarding claim 18, “The locator of Claim 17, wherein the omnidirectional antenna array and the dodecahedral antenna array are positioned with centers of the arrays intersected by a mast element of the locator”, 
                      Olson-Merewether which was added in claim 1 for the limitation of “dodecahedral antenna array”, further discloses as illustrated in Fig 8  and cited in [0029] omnidirectional (6 coil) antenna at center is above dodecahedral antenna array 
  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Olson-Chapman as taught in Olson-Merewether to provide “a dodecahedral antenna array comprising twelve antenna coils” and “provide different arrangements as shown in Fig 7 and 8, because, Olson-Merewether [0047] teaches “a locating process for a dipole transmitter (sonde) configured with an embodiment of a dodecahedral antenna”, thus Olson- Chapman is enhanced by another type of magnetic (electromagnetic) antenna array that can detect a dipole transmitter (sonde) signal and find the buried utility. Furthermore Olson-Merewether [0114] teaches “Alternatively, in other embodiments, one or more nodes may be used for other kinds of antennas, sensors, and/or circuitry”, thus the extra arrangements of antenna types and locations on the mast of the locator enhance the detection of the electromagnetic signal from the dipole transmitter (snode) based on the configuration that is most suitable to the location, the type of buried utility, the depth and other design requirements.

              Regarding claims 19 – 20, they represents substantially the same limitations as met in claims 13 – 14, and rejected under the same rational. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN HAIEM whose telephone number is (571) 270-1048.  The examiner can normally be reached on Mon – Thurs 7:45 – 6:15 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Miller can be reached on 571-272-7353.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Sean N. Haiem/Examiner, Art Unit 2422                                                                                                                                                                                                        
/JOHN W MILLER/Supervisory Patent Examiner, Art Unit 2422